DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, 13-17, 19-23 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2011/0292913 A1) in view of Zhang et al. (US 2016/0164875 A1).
Regarding claims 1, 7, 13 and 19. Wu teaches a user equipment (UE) for use in wireless communication, the UE comprising:
 	a wireless communication interface configured to transmit and receive data wirelessly to a network; and a processing circuit communicatively coupled to the wireless communication interface (Paragraphs [0051-0055], fig.4 and fig.5 Illustrate UE transmit and receive data wirelessly to a network), the processing circuit configured to:
 	receive a handover command from a first network apparatus implementing a mobility management function associated with the network, the handover command received from first network apparatus through a source access node of a current service area, the handover command indicating a new service area and identifying a second network apparatus, the second network apparatus implementing a mobility management function associated with the new service area (Paragraphs [0032], [0066-0067], [0103], [0133] teach UE received handover command from a first network/non-3GPP to second network “evolved network” or from first network/npn-3GPP to “2G/3G network”, or MME send handover command to the UE to  handover to non-3GPP, wherein the handover to “evolved network” or “2G/3G network” is read on new service area, new access system or second network apparatus. Further a Mobility Management Entity (MME) is response for control plane mobility management).
	Wu is silent on
 	derive a first key based on data included in the handover command and on a second key shared between the UE and a key management device that is separate from the first network apparatus and the second network apparatus, the key identifier within the data that identifies the second network apparatus;
 	send a handover confirmation message that is secured based on the first key.
	In an analogous art, Zhang teaches
 	derive a first key based on data included in the handover command and on a second key shared between the device and a key management device that is separate from the first network apparatus and the second network apparatus, the key management device associated with the network, wherein the first key is based on a device identifier within the data that identifies the second network apparatus (Paragraphs [0114-0120]) teach session key that are derived at UE, wherein the UE share communication keys wherein keys can be unique key per communication device for identify each device);
 	send a handover confirmation message that is secured based on the first key (Paragraphs [0137] teach handover, wherein network verify the access point (AP) for UE to connect as read on handover confirmation message that is secured based on the first key).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Wu with Zhang’s system such that receive a handover command from a first network apparatus implementing a mobility management function associated with the network, the handover command indicating a new service area and identifying a second network apparatus implementing a mobility management function associated with the new service area, derive a first key based on data included in the handover command and 

 	Regarding claims 2, 8, 14 and 20. The combination of Wu and Zhang teach the UE of claim 1, Wu teaches wherein the second network apparatus is target control plane device and the handover command is configured to include a target control plane device identifier associated with the target control plane device (Paragraphs [0030-0032], [0042], fig.1, show MME is configured to a target control plane).

 	Regarding claims 3, 9, 15 and 21. The combination of Wu and Zhang teach the UE of claim 2, Wu teaches wherein the processing circuit is further configured to derive the first key based in part on the target control plane device identifier (Paragraph [0032], [0042], [0398]).

 	Regarding claims 4, 10, 16 and 22. The combination of Wu and Zhang teach the UE of claim 2, Wu teaches wherein the target control plane device is a target mobility management entity (MME) (Paragraphs [0032], [0042]), 
Zhang teaches the key management device is a session key management function (SKMF) device, and the target control plane device identifier is configured as 

	Regarding claims 5, 11, 17 and 23. The combination of Wu and Zhang teach the UE of claim 1, Zhang teaches wherein the processing circuit is further configured to derive the first key based in part on a counter value (Paragraph [0078-0080], [0092]).

 	Regarding claims 25 and 27. (New) The combination of Wu and Zhang teach the UE of claim 1, Zhang teaches wherein the processing circuit is further configured to derive the first key based in part on a nonce obtained from the data of the handover command (Paragraphs [0058-0059], [0128)

 	Regarding claims 26 and 28. (New) The combination of Wu and Zhang teach the UE of claim 1, Zhang teaches wherein the processing circuit is further configured to derive a third key based on the first key and the data of the handover command, the third key configured for securing communications between the UE and a target access node (Paragraphs [0118],  [0122-0124]




s 6, 12, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2011/0292913 A1) in view of Zhang et al. (US 2016/0164875 A1) and further view of Cha et al. (US 2014/0365777 A1).
 	Regarding claims 6, 12, 18 and 24. The combination of Wu and Zhang teach the UE of claim 1, but is silent on wherein the second key is configured as a session root key for an authentication session.
	In an analogous art, Cha teaches
	wherein the second key is a session root key for an authentication session (Paragraph [0035] teach root session key and authentication session).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Wu and Zhang with Cha’s system such that wherein the second key is a session root key for an authentication session in order to provide the security during handoff procedure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIET M DOAN/Primary Examiner, Art Unit 2641